United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.R., Appellant
and
U.S. POSTAL SERVICE, NEW YORK PRIOR
MAIL PROCESSING CENTER, Bethpage, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2045
Issued: April 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 6, 2013 appellant, through her attorney, filed a timely appeal of a May 1
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. As more than 180 days elapsed from issuance of the most recent
merit decision to the filing of this appeal, and pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has no jurisdiction over the merits
of the case.2

1
2

5 U.S.C. §§ 8101-8193.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant has up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2) (2007). For final adverse decisions issued on or after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e) (2009); R.C., Docket No. 10-2371
(issued July 14, 2011).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
On appeal appellant’s attorney asserts that OWCP erred in denying merit review because
he submitted relevant medical evidence.
FACTUAL HISTORY
This case has previously been before the Board. In a February 24, 2010 decision, the
Board found that OWCP met its burden of proof to terminate appellant’s compensation benefits,
effective June 8, 2008, based on the opinion of Dr. Robert Israel, a Board-certified orthopedic
surgeon and OWCP referral physician. The Board also found that she failed to meet her burden
of proof to establish that she had any disability after June 8, 2008 causally related to her June 13,
2001 work injury accepted for a low back strain.3 In a February 13, 2012 decision, the Board
found that appellant submitted insufficient medical evidence with her February 11, 2011
reconsideration request to establish that she continued to be disabled after June 8, 2008 due to
the June 13, 2001 employment injury. The Board noted that it did not have jurisdiction over
appellant’s assertion that the accepted conditions be expanded because the record did not contain
a final OWCP decision.4 On August 13, 2012 the Board denied her petition for reconsideration.
The facts of the previous Board decisions are incorporated herein by reference.
On February 4, 2013 appellant’s attorney requested reconsideration. He referenced
medical evidence previously submitted to the record. Counsel asserted that appellant’s benefits
had been improperly terminated and that she continued to be disabled due to the June 13, 2001
work injury. He submitted a May 10, 2011 operative report in which Dr. David J. Langer, a
Board-certified neurosurgeon, related that appellant had a long history of low back pain since a
June 2001 employment injury. Dr. Langer diagnosed L5-S1 instability and an L5-S1 disc
herniation. He performed a lumbar fusion at L5-S1.
In a nonmerit decision dated May 1, 2013, OWCP denied appellant’s reconsideration
request. It found her arguments were similar to those previously presented that were found
without merit by the Board and that the medical evidence submitted was not relevant to the issue
of causal relationship.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(a) of Title 20 of the Code of Federal Regulations
3

Docket No. 09-1229 (issued February 24, 2010).

4

Docket No. 11-1700 (issued February 13, 2012).

5

5 U.S.C. § 8128(a).

2

(C.F.R.) provide that a timely request for reconsideration may be granted if OWCP determines
that the employee has presented evidence and/or argument that meets at least one of the
standards described in section 10.606(b)(2).6 This section provides that the application for
reconsideration must be submitted in writing and set forth arguments and contain evidence that
either: (i) shows that OWCP erroneously applied or interpreted a specific point of law; or
(ii) advances a relevant legal argument not previously considered by OWCP; or (iii) constitutes
relevant and pertinent new evidence not previously considered by OWCP.7 Section 10.608(b)
provides that when a request for reconsideration is timely but fails to meet at least one of these
three requirements, OWCP will deny the application for reconsideration without reopening the
case for a review on the merits.8
ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of OWCP
dated May 1, 2013 denying appellant’s application for review. Because there is no OWCP merit
decision within the Board’s jurisdiction, the Board lacks jurisdiction to review the merits of
appellant’s claim.9
The Board finds that appellant’s assertion that OWCP erroneously applied or interpreted
the law to be without merit. With her February 2, 2013 reconsideration request, appellant’s
attorney reiterated arguments that the termination of appellant’s benefits was in error and that she
continued to be disabled due to the June 13, 2001 employment injury, accepted for low back
strain. These arguments had been thoroughly reviewed by the Board in previous decisions dated
February 24, 2010 and February 13, 2012.10 Counsel also referenced medical evidence
previously reviewed by OWCP and the Board.11 Evidence or argument that repeats or duplicates
evidence previously of record has no evidentiary value and does not constitute a basis for
reopening a case.12 Consequently, appellant was not entitled to a review of the merits of the
claim based on the first and second above-noted requirements under section 10.606(b)(2).13
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted a May 10, 2011 operative report from Dr. Langer that had not been previously
6

20 C.F.R. § 10.608(a).

7

Id. at § 10.608(b)(1) and (2).

8

Id. at § 10.608(b).

9

Supra note 1.

10

Supra notes 3 and 4.

11

Id. The Board notes that no medical evidence was submitted between February 5, 2011 and February 4, 2013.
The last report received prior to the February 4, 2013 reconsideration request was a January 31, 2011 report from
Dr. Rafael Antonio Rodriguez, an anesthesiologist practicing pain management, reviewed by the Board in its
February 13, 2012 decision.
12

J.P., 58 ECAB 289 (2007).

13

20 C.F.R. § 10.606(b)(2).

3

considered by OWCP or the Board. Dr. Langer, however, merely noted a history that appellant
had low back pain since she was injured at work in June 2001 and diagnosed L5-S1 instability
and L5-S1 disc herniation. He did not specifically address whether the diagnosed conditions or
any disability were caused by the employment injury. The surgical report is of no probative
value on the issue of whether appellant has continuing disability due to the accepted low back
strain. Appellant, therefore, did not submit relevant and pertinent new evidence not previously
considered by OWCP.
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, it properly denied her reconsideration request.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 1, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 21, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

